Order entered September 5, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01524-CR
                                     No. 05-18-01525-CR
                                     No. 05-18-01526-CR

                             JUAN MIGUEL LOPEZ, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
              Trial Court Cause Nos. F17-00358-N, F17-00360-N & F17-00362-N

                                           ORDER
       Before the Court is appellant’s motion for a third extension of time to file his brief.

When the Court granted his second request for 60 days, we cautioned appellant that the failure to

file a brief by September 3 might result in the appeals being abated for a hearing under rule

38.8(b)(3).

       Nevertheless, after reviewing the motion and the record, we GRANT the motion and

ORDER appellant’s brief due no later than 5:00 p.m. on October 3, 2019. Should appellant fail

to file a brief by that date, the Court will take whatever action it deems appropriate, which may

include abating the appeal for a hearing to determine the adequacy of representation or removing
appellate counsel for the appointment of new counsel.


                                                   /s/   BILL PEDERSEN, III
                                                         JUSTICE